DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are pending and examined herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-98 of U.S. Patent No. US10023874B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patented claims are drawn to a recombinant DNA molecule comprising a nucleic acid sequence encoding a polypeptide having at least 92% identity to SEQ ID NO: 51, wherein the polypeptide confers herbicide tolerance to a transgenic plant; DNA construct, plant, seed, plant tissue, plant part, or cell comprising the recombinant DNA molecule; wherein the tolerance is to AOPP herbicides, phenoxy acid herbicides, or pyridinyloxy acid herbicides;a polypeptide having at least 92% identity to SEQ ID NO: 51; method for conferring herbicide tolerance to a plant, method for producing an herbicide tolerant transgenic plant, comprising transforming a plant cell or tissue with the recombinant DNA molecule; and a method for controlling weeds in a plant growth area, comprising contacting a plant growth area comprising a plant or seed comprising the recombinant DNA molecule.
The patented claims are directed to subject matter that is a subgenus of the broad genus encompassed by the instant claims. Therefore, the instant claims are rejected over the patent.
Conclusion
No claims are allowed.
Claims 21-40 are free of the prior art because there is no prior art teaching or suggesting the claimed recombinant DNA encoding herbicide tolerant polypeptide having at least 90% amino acid sequence identity with SEQ ID NO: 51, transgenic plant, seed, plant tissue, plant part, or cell comprising the recombinant DNA molecule, and the method of making the transgenic plant. 
The closest prior art is US Patent No. 7838733 to Wright, which teaches a novel herbicide resistance gene encoding a herbicide tolerant polypeptide, originated from Sphingobium herbicidovorans, having 89.5% (264/295) identity with the instant SEQ ID NO: 51. However, Wright does not teach or suggest the sequence variants and improved herbicide tolerance of SEQ ID NO: 51.

; Sequence 9, Application US/11587893
; Patent No. 7838733
; GENERAL INFORMATION:
;  APPLICANT: Wright, Terry
;  APPLICANT:  Lira, Justin
;  APPLICANT:  Merlo, Donald
;  APPLICANT:  Hopkins, Nicole
;  TITLE OF INVENTION: Novel Herbicide Resistance Genes
;  FILE REFERENCE: DAS-115XC1
;  CURRENT APPLICATION NUMBER: US/11/587,893
;  CURRENT FILING DATE:  2006-10-27
;  PRIOR APPLICATION NUMBER: PCT/US2005/014737
;  PRIOR FILING DATE: 2005-05-02
;  PRIOR APPLICATION NUMBER: US 60/567,052
;  PRIOR FILING DATE: 2004-04-30
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 9
;   LENGTH: 295
;   TYPE: PRT
;   ORGANISM: Sphingobium herbicidovorans
US-11-587-893-9

  Query Match             90.0%;  Score 1415;  DB 3;  Length 295;
  Best Local Similarity   89.5%;  
  Matches  264;  Conservative   16;  Mismatches   15;  Indels    0;  Gaps    0;

Qy          1 MHAALTPLTNKYRFIDVQPLTGVLGAEITGVDLREPLDDSTWNEILDAFHTYQVIYFPGQ 60
              |||||:||: ::  | ||||||||||||||||||||||||||||||||||||||||||||
Db          1 MHAALSPLSQRFERIAVQPLTGVLGAEITGVDLREPLDDSTWNEILDAFHTYQVIYFPGQ 60

Qy         61 AITNEQHIAFSRRFGPVDPVPILKSIEGYPEVQMIRREANESSRYIGDDWHADSTFLDAP 120
              |||||||||||||||||||||:|||||||||||||||||||| | |||||| ||||||||
Db         61 AITNEQHIAFSRRFGPVDPVPLLKSIEGYPEVQMIRREANESGRVIGDDWHTDSTFLDAP 120

Qy        121 PAAVVMRAIEVPEYGGDTGFLSMYSAWETLSPTMQATIEGLNVVHSATKVFGSLYQATNW 180
              |||||||||:|||:||||||||||:|||||||||||||||||||||||:|||||||| | 
Db        121 PAAVVMRAIDVPEHGGDTGFLSMYTAWETLSPTMQATIEGLNVVHSATRVFGSLYQAQNR 180

Qy        181 RFSNTSVKVMDVDAGDRETVHPLVVTHPVTGRRALYCNQVYCQKIQGMTDAESKSLLQFL 240
              |||||||||||||||||||||||||||| :||: || ||||||:|:|||||||| |||||
Db        181 RFSNTSVKVMDVDAGDRETVHPLVVTHPGSGRKGLYVNQVYCQRIEGMTDAESKPLLQFL 240

Qy        241 YEHATQFDFTCRVRWKKDQVLVWDNLCTMHRAVPDYAGKFRYLTRTTVAGDKPSR 295
              |||||:|||||||||||||||||||||||||||||||||||||||||| | :|:|
Db        241 YEHATRFDFTCRVRWKKDQVLVWDNLCTMHRAVPDYAGKFRYLTRTTVGGVRPAR 295

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663